Citation Nr: 1530539	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior December 14, 2011 and between October 1, 2012 and October 2, 2013 and 30 percent as of December 1, 2014 for right total knee arthroplasty, residual of chondromalacia of right knee, post arthrotomy with partial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board observes that the most recent supplemental statement of the case was issued in August 2012.  Thereafter, the Veteran underwent a total right knee replacement and numerous relevant VA treatment records were associated with the claims file.  The Board notes that the RO adjudicated the issue of an increased rating for the right knee disability in a February 2014 rating decision; however, a supplemental statement of the case should have also been issued.  See 38 C.F.R. §§ 19.31, 19.37.  Furthermore, additional VA treatment records relevant to the Veteran's right knee disability were associated with the claims file after the February 2014 rating decision.  Thus, the claim should have been readjudicated in light of the new evidence and a supplemental statement of the case sent to the Veteran.  

The Veteran testified at the June 2015 Board hearing that his right knee disability is worse than before the right total knee replacement in October 2013.  He described that the range of motion of his right knee has decreased since the right knee replacement and he still experiences severe pain and weakness.  There are no VA treatment records associated with the claims file after November 2014.  The Veteran has testified that he receives all of his treatment for the right knee at the Charleston VA Medical Center.  The Veteran also has not been provided with a VA examination after his total right knee replacement to assess the current residuals of his right knee disability, status post total right knee replacement.  In light of the foregoing, recent VA treatment records with respect to the Veteran's right knee disability should be associated with the claims file and the Veteran should be provided with another VA examination to evaluate the current severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from the Charleston, South Carolina VA Medical Center from November 2014 to the present.  If the Veteran indicates that he has received private treatment for his claimed disability, then attempt to obtain these records after securing the appropriate consent from the Veteran.  All efforts should be documented and appropriate procedures followed.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the right knee.  The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the right knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension (in degrees, if possible), or otherwise impair functioning of the knee.  The examiner should set forth all examination findings to include all residuals form the right total knee replacement, along with and explanation for any conclusions reached.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record to include all additional evidence associated with the claims file since the last supplemental statement of the case in August 2012.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






